DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/20/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
The claim amendments filed 12/20/21 are acknowledged. Claims 1-23 and 37-38 are cancelled. Claims 24-36 and 39 are pending. Claims 27, 29-30, and 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/21.
Claims 24-26, 28, 31-33, and 39 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 9/9/19, 7/19/21, and 2/14/22 have been considered.  Signed copies are enclosed. The reference lined through was not considered because the reference was not provided. 

Notice to Comply with 37 CFR §§ 1.821—1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the following reason(s): Figures 3A and 17, and specification page 28 recite amino acid sequences without proper reference to the corresponding sequence identifiers ("SEQ ID NO:__").  
To be considered fully responsive, any reply to this action must address these deficiencies, as this requirement will not be held in abeyance.

Specification
Trademarks
The use of numerous trademarks has been noted in this application on multiple pages.  These include FICOLL-PAQUE, MILLI-Q, and possibly others. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.

Claim Objections
Claims 25, 26, and 28 are objected to because of the following informalities:  the claims contain acronyms and/or abbreviations that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26, 28, 31-33, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to a synthetic ligand comprising at least two binding domains wherein each binding domain of the ligand specifically binds to the extracellular domain of a receptor polypeptide, wherein the first and second receptors are not associated in response to binding of a naturally occurring ligand and the synthetic ligand results in multimerization of receptors and activation of intracellular signaling. The ligands are polypeptides that can bind to cytokine receptors to activate the JAK/STAT pathway, a receptor tyrosine kinase or a receptor of a TNFR superfamily member. Species of the receptors are described in the claims. The synthetic ligand can have a binding affinity of less than about 1x10-7 for each receptor. The synthetic ligand can be any type of molecule, including polypeptides, nucleic acids, small molecules, antibodies, or any other type of molecule. 
The examples demonstrate synthekines SY1, which combines binding to IFNAR2 and IL-4RA, and SY2 which combines IL-2 and IL4 binding. However, the claims are drawn to vast genera of compounds, including molecules that may not have been discovered yet. The claims an impossibly large genus that includes millions of possible proteins, antibodies, small molecules, nucleic acids and other molecules, and there is even greater variation possible by the combination of these molecules, and then even further variation if a linker is included. These molecules have no correlation between their structure and function.  The claim requires that the synthetic ligands have functional capabilities including binding to receptors, having specific binding affinities, and creating multimerization of receptors, and modulating intracellular signaling, but the specification provides no guidance regarding which synthetic ligands are capable of the required functions.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 

With the exception of SY1 and SY2, the skilled artisan cannot envision the detailed chemical structure of the encompassed molecules, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Regarding the encompassed proteins, protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine)  As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence-based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cell (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error 
Given the teachings of these references that point out the limitations and pitfalls of using sequence to predict functions, and the lack of a representative number of species across the breadth of the genus, one of skill in the art would reasonably conclude that only SY1 and SY2, but not the full breadth of the claims, meet the written description provision of 35 USC 112(a).  
Regarding the encompassed antibodies, the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
	The claims encompass an extremely genus of antibodies that can bind receptors, and that have specific functional characteristics. Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an 
Regarding nucleic acid-based therapeutics, the efficacy of any possible DNA or RNA based therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence the expression or function of any target.  As taught by Aagaard et al (Advanced Drug Delivery Reviews 59 (2007) 75–86), the development of RNAi based therapeutics faces several challenges, including the need for controllable or moderate promoter systems and therapeutics that are efficient at low doses (see page 79), the ability of an unpredictable number of sequences to stimulate immune responses, such as type I interferon responses (see page 79), competition with cellular RNAi components (see page 83), the side effect of suppressing off targets (see page 80), and challenging delivery (see page 83).  The success of antisense strategies, including anti-RNA and anti-DNA strategies are also highly unpredictable. Warzocha et al (Leukemia and Lymphoma (1997) Vol. 24. pp. 267-281) teach that the efficacy of antisense effects varies between different targeted sites of RNA molecules and three-dimensional RNA structures (see page 269), while DNA-targeting strategies have numerous problems including a restricted number of DNA sequences that can form triple helices at appropriate positions within genes and the inaccessibility of particular sequences due to histones and other proteins (see page 269). These references demonstrate that variation in RNA or DNA based therapeutics will often dramatically affect the biological activity and characteristics of the intended therapeutic. McKeague et al (J Nucleic Acids. 2012;2012:748913. Epub 2012 Oct 24) teach that aptamers have particular challenges because unlike antibodies or molecular imprinted polymers, their tertiary structure is highly dependent on solution conditions and they are easily degraded in blood. Further, they have less chemical diversity than other antagonist molecules (see page 2), and have issues associated with determining the Kd measurements for a given molecule (see page 13). Given the teachings of Aagaard et al, Warzocha et al, and McKeague et al, the claimed nucleic acid therapeutics could not be predicted based on the targets selected or similarities to the disclosed example therapeutics.  Therefore, it is impossible for one of skill in the art to predict that any particular encompassed nucleic acid based 
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008;15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may bind JAK or STAT, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), even when guided by structural data, developing selective structure-activity relationships has been challenging (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule therapeutic would function to inhibit a particular protein. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 28, 31-33, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “wherein the first and second receptors are not associated in response to the binding.” It is unclear to what the receptors must associate, whether to each other or to another protein. The claims dependent on claim 24 are also rejected since they do not remedy the deficiency. 
Claim 26 recites the limitation "the IL-3Ra.”.  There is insufficient antecedent basis for this limitation in the claim. The claims dependent on claim 26 are also rejected since they do not remedy the deficiency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-26, 28, 31-32, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahn et al ( PLoS One. 2012;7(9):e44482), as evidenced by Lorenzen et al (J Biol Chem. 2006 Mar 10;281(10):6642-7. Epub 2005 Dec 23) and Zou (J Biol Chem. 1995 Mar 17;270(11):5864-5871).
The instant claims are directed to a synthetic ligand comprising at least two binding domains wherein each binding domain of the ligand specifically binds to the extracellular domain of a receptor polypeptide, wherein the first and second receptors are not associated in response to binding of a naturally occurring ligand and the synthetic ligand results in multimerization of receptors and activation of intracellular signaling. The ligands are polypeptides that can bind to cytokine receptors to activate the JAK/STAT pathway. Species of the receptors are described in the claims. The synthetic ligand can have a binding affinity of less than about 1x10-7 for each receptor. The synthetic ligand can be any type of molecule, including polypeptides, nucleic acids, small molecules, antibodies, or any other type of molecule. A linker of less than 100 amino acids can link the two components of the ligand. The claims also recite a pharmaceutical composition comprising the ligand. 
Jahn et al teach an IL12-IL2 antibody fusion protein that potentiates activation of NK and T-cells for anti-tumor attack (see e.g. abstract).  The IL12-IL2 protein is a fusion protein, which is inherently synthetic since it does not appear in nature. Further, the two cytokines bind to receptors that appear on the surface of cells, which would require an extracellular domain for binding. An immune response is activated upon administration, indicating that the cytokine fusion protein is capable of affecting intracellular signaling (see e.g. page 4). Jahn teaches that the two cytokines integrated into the fusion protein synergized in their activities towards T and NK cells which is thought to be of benefit in the targeted immunotherapy of Hodgkin’s lymphoma (see e.g. page 4). The IL2 and IL12 cytokine domains exhibited synergistic activity in activating T cells when combined in an IL12-IL2 fusion protein and retained their activity when bound via a fused antibody to CD30 (see e.g. page 4). The instant specification states that JAK/STAT pathway receptors include IL-2 and IL12 (see e.g. paragraph [0058] of the published application). Further, the IL2 and IL12 receptors are do not normally associate on the cell surface according to the listing in the instant specification. IL-2 inherently binds at an affinity of about 1x10-8 M (see Lorenzen p. 6642).  Similarly, according to Zou, IL-12 inherently binds to IL-12R at 2-5 nM -9 M (see e.g. page 5864). Therefore, Jahn et al teach a fusion cytokine protein that reads on the instant claims. The fusion protein was administered to cells which indicates that the ligand was present in a pharmaceutical composition (see e.g. entire reference).

Claim(s) 24-26, 28, 31-33, and 39 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Paul (US 2007/0110713 A1; filed 7/20/04; published 5/17/07) as evidenced by Lorenzen et al (J Biol Chem. 2006 Mar 10;281(10):6642-7. Epub 2005 Dec 23).
The instant claims are directed to a synthetic ligand comprising at least two binding domains wherein each binding domain of the ligand specifically binds to the extracellular domain of a receptor polypeptide, wherein the first and second receptors are not associated in response to binding of a naturally occurring ligand and the synthetic ligand results in multimerization of receptors and activation of intracellular signaling. The ligands are polypeptides that can bind to cytokine receptors to activate the JAK/STAT pathway. Species of the receptors are described in the claims. The synthetic ligand can have a binding affinity of less than about 1x10-7 for each receptor. The synthetic ligand can be any type of molecule, including polypeptides, nucleic acids, small molecules, antibodies, or any other type of molecule. A linker of less than 100 amino acids can link the two components of the ligand. The claims also recite a pharmaceutical composition comprising the ligand. 
Paul et al describes a fusion protein comprising a first immunoregulating polypeptide and a second immunoregulating polypeptide joined in a fusion protein (see e.g. abstract and claim 1). The two polypeptides can be cytokines see e.g. claim 2). The cytokines can stimulate immune responses (see e.g. claims 3-6). The cytokines can each independently be IL-2, IL-7, IL-15, IL-18, IL-21, IL-21, IL-31, or IFNg (see e.g. claim 7). Particular examples are demonstrated in claim 9, with one species comprising IL-2 and IL-15 (see e.g. claim 9). The instant specification states that JAK/STAT pathway receptors include IL-2 and IL15 (see e.g. paragraph [0058] of the published application). Paul teaches that the regulation function of the fusion proteins can refer to enhancing or reducing an immune response, with a special preference for an enhancement (see e.g. paragraph [0029]). The term "enhancing” refers to inducing the onset and/or modulating the magnitude and duration of an immune response leading to the activation, differentiation, maturation and/or proliferation of one or more immune effector cells and/or to the production of appropriate immune mediators, and/or to the improvement of antigen presentation, and/or to the onset of a clinical benefit (e.g. inhibition of tumor growth, tumor regression) (see e.g. paragraph [0029]). The IL2 and IL15 receptors are do not normally associate on the cell surface according to the instant specification. IL-2 inherently binds at an affinity of about 1x10-8 M (see Lorenzen -11 M affinity (see Lorenzen e.g. p. 6642). Considering that the reference specifically presents the fusion molecule as having at least normal, if not enhanced activity, the affinity would be at least the native affinity, which meets the limitations of the claims. A linker can be used between the two cytokines, with one example of a linker comprising Gly-Gly-Gly-Gly-Ser (GGGGS) (see e.g. paragraph [0067]). The fusion protein can be presented in a pharmaceutical composition (see e.g. abstract). 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        3/12/22